DETAILED ACTION
This is in response to Applicant’s reply dated 2/4/22.  Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dustin Lo (Reg. # 62,331) on 2/15/22.
The application has been amended as follows: 

Claim 1 (Currently Amended):	A method comprising:
	receiving, by a disaggregated broadband network gateway (DBNG) user plane device, via at least one of a command line interface or Simple Network Management Protocol command, control protocol service classification data that defines a plurality of control protocol service classes, the control protocol service classification data including data usable for control protocol identification; 

assigning, by the DBNG user plane device, the control packet to an assigned priority channel of a plurality of priority channels within a common tunnel for a shared interface with a DBNG control plane system, the DBNG user plane device physically separate from the DBNG control plane system, the assigned priority channel corresponding to the control protocol service class for the control packet; and
	sending, by the DBNG user plane device, the control packet to the DBNG control plane system using the assigned priority channel.

Claim 2 (Original):	The method of claim 1, wherein assigning the control packet comprises assigning, based at least on the control protocol, the control packet to the assigned priority channel.

Claim 3 (Original):	The method of claim 1, 
	wherein the common tunnel comprises a General Packet Radio Service (GPRS) Tunneling Protocol (GTP) tunnel, and
	wherein each of the plurality of priority channels comprises a different Internet Protocol (IP) channel transported by the GTP tunnel.

Claim 4 (Original):	The method of claim 1, 

	wherein each of the priority channels is a different General Packet Radio Service (GPRS) Tunneling Protocol (GTP) tunnel associated with a tunnel endpoint identifier (TEID).

Claim 5 (Original):	The method of claim 1, wherein each of the plurality of priority channels comprises a different transmission control protocol (TCP) connection or user datagram protocol (UDP) channel between the DBNG user plane device and the DBNG control plane system.

Claim 6 (Original):	The method of claim 1, wherein a priority of each of the priority channels is indicated by Differentiated Service Code Points in packet headers encapsulating the control packets.

Claim 7 (Original):	The method of claim 1, wherein the shared interface comprises a Control packet Redirection Interface.

Claim 8 (Previously Presented):	The method of claim 1, 
	wherein the DBNG user plane device comprises a router comprising a control unit and a line card,
	wherein assigning the control packet comprises:

	sending, by the hardware-based packet processor, to the control unit of the network router, the control packet and an indication of the control protocol service class of the control packet; and
	assigning, by the control unit of the network router based on the indication of the control protocol service class of the control packet, the control packet to the priority channel.

Claim 9 (Canceled).

Claim 10 (Previously Presented):	The method of claim 1, 
	wherein the DBNG user plane device comprises a router comprising a control unit and a line card comprising a hardware-based packet processor, the method further comprising:
	classifying, by the hardware-based packet processor, the control packet to the control protocol service class of the plurality of control protocol service classes.

Claim 11 (Original):	The method of claim 10, further comprising:
	sending, by the line card to the control unit, the control packet to the control unit and an indication of the classified control protocol service class for the control packet,


Claim 12 (Original):	The method of claim 10, wherein sending the control packet further comprises:
	generating, by the hardware-based packet processor, an encapsulated control packet that includes the control packet and a tunnel encapsulation header that indicates the assigned priority channel; and
	sending, by the line card, the encapsulated control packet to the DBNG control plane system.

Claim 13 (Currently Amended):	A Disaggregated Broadband Network Gateway User Plane device comprising:
	memory; and
	processing circuitry coupled with the memory, the processing circuitry and memory being configured to:
	receive, via at least one of a command line interface or Simple Network Management Protocol command, control protocol service classification data that defines a plurality of control protocol service classes, the control protocol service classification data including data usable for control protocol identification;

	assign the control packet to an assigned priority channel of a plurality of priority channels within a common tunnel for a shared interface with a physically separate DBNG control plane system, the assigned priority channel corresponding to the control protocol service class for the control packet; and
	send the control packet to the DBNG control plane system using the assigned priority channel.

Claim 14 (Previously Presented):	The device of claim 13, wherein to assign the control packet the processing circuitry and memory are configured to assign, based at least on the control protocol, the control packet to the assigned priority channel.

Claim 15 (Original):	The device of claim 13, wherein the common tunnel comprises a General Packet Radio Service (GPRS) Tunneling Protocol (GTP) tunnel.

Claim 16 (Previously Presented):	The device of claim 13,
	wherein the common tunnel comprises a General Packet Radio Service (GPRS) Tunneling Protocol (GTP) tunnel, and
	wherein each of the plurality of priority channels comprises a different Internet Protocol (IP) channel transported by the GTP tunnel.



Claim 18 (Original):	The device of claim 13, wherein the shared interface comprises a Control packet Redirection Interface.

Claim 19 (Currently Amended):	A Disaggregated Broadband Network Gateway system comprising:
	a Disaggregated Broadband Network Gateway User Plane device configured to:
	receive, via at least one of a command line interface or Simple Network Management Protocol command, control protocol service classification data that defines a plurality of control protocol service classes, the control protocol service classification data including data usable for control protocol identification;
	apply the control protocol service classification data to identify a control protocol of a control packet and, based on the identified control protocol, classify the control packet to a control protocol service class of the control protocol service classes;
assign the control packet to an assigned priority channel of a plurality of priority channels within a common tunnel for a shared interface with a Disaggregated Broadband Network Gateway Control Plane system, the assigned priority channel corresponding to the control protocol service class for the control packet; and

the Disaggregated Broadband Network Gateway Control Plane system configured to:
	receive the control packet on the assigned priority channel; and
	process the control packet according to a priority associated with the assigned priority channel.

Claim 20 (Original):	The system of claim 19, wherein the common tunnel comprises a General Packet Radio Service (GPRS) Tunneling Protocol tunnel.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: independent claims 1 and 13, and 19 teach among other things … receive, via at least one of a command line interface or Simple Network Management Protocol command, control protocol service classification data that defines a plurality of control protocol service classes, the control protocol service classification data including data usable for control protocol identification … classify the control packet to a control protocol service class of the control protocol service classes … assign the control packet to an assigned priority channel of a plurality of priority channels within a common tunnel for a shared interface with a Disaggregated Broadband Network Gateway Control Plane system, the assigned priority channel corresponding to the control protocol service class for the control packet … send the control packet to the Disaggregated Broadband Network Gateway Control Plane system using the assigned priority channel ….
Independent claims 1, 13, and 19, when taken as a whole, constitute allowable subject matter on grounds of non-obviousness in view of the cited prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-8, 10-20 have been allowed.  Claim 9 has been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468